DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on November 9, 2021. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on November 9, 2021 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claims 1 and 17, specifically: 
“update, for each one or more image capture iterations, a number of planar regions detected within the one or more 3D image datasets,” and [2] “assign a vehicle storage area type to the vehicle storage area based on the number of planar regions detected by the 3D analytics app over the one or more image capture iterations.”
“wherein the vehicle storage area type assigned is one of (1) a straight-rail trailer type when the number of planar regions detected equals one planar region, or (2) a drop-frame trailer type when the number of planar regions detected exceeds one planar region.”
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Dholakia illustrates in Figs. 6A-B a sequential update of compartment conditions during loading operation and instruction to adjust 3D camera system to view; Dholakia also teaches that “According to various embodiments, the 3D sensors 113 can obtain data that represents a current layout configuration 403 (FIG. 4) of the packages 106 already positioned and/or oriented within the vehicle 109. While the layout configuration 403 of FIG. 1 illustrates the vehicle interior having a rectangular cross-section, it should be noted that the vehicle interior is not limited to a rectangular cross-section and can comprises any shape as can be appreciated. In addition, it should be noted that the vehicle interior can comprise various protrusions (e.g., wheel wells), compartments, etc.), and/or other features represented by the cross-section of the vehicle that corresponds to the layout configuration 403”, which implies that 3D sensors can obtain data on vehicle interior configurations including wheel wells, compartments, or other features; in addition, “the 
Dholakia does not illustrate explicitly to assign a vehicle type based on numbers of planar regions. However, Dholakia teaching enables to collect vehicle interior configurations that includes wheel wells, compartments (i.e. planar regions), etc. It is just a design choice to assign/output a vehicle type, be a trailer, straight-rail, or drop-frame container based on interior configuration data because all data is collected and available.
Conclusion: Examiner has shown the rejections set forth in the Office Action of November 9, 2021 are proper, therefore, all rejections are maintained. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10867275 B1 (Dholakia), in view of US 20140372183 A1 (Groble).
Regarding Claims 1, 13 and 17, Dholakia teaches:
A three-dimensional (3D) imaging system configured to detect and dimension a vehicle storage area, the 3D imaging system comprising: a 3D-depth camera configured to capture 3D image data, the 3D-depth camera oriented in a direction to capture 3D image data of a vehicle storage area; and a 3D data analytics application (app) executing on one or more processors communicatively coupled to the 3D-depth camera, the 3D data analytics app configured to: capture one or more 3D image datasets of the vehicle storage area during corresponding one or more image capture iterations, update, for each one or more image capture iterations, a number of planar system configuration that uses 3D sensors to optimize package loading; Fig. 4 and Col. 2 lines 30 - 67, detailed interior 3D image generated that not only illustrates package loading condition but also container interior that may comprises “various protrusions (e.g., wheel wells), compartments, etc.), and/or other features represented by the cross-section of the vehicle that corresponds to the layout configuration 403”, where one may recognize a simple rectangular container (e.g. straight-rail container) vs. container of various compartments or other features (e.g. drop-frame container)).
Dholakia does not illustrate explicitly on a layout of drop-frame trailer. However, Groble teaches (Groble: Fig. 1 and [0020]-[0025], a trailer loading assessment system that can monitor loading process and progress in a trailer that have multiple compartments, belly, nose, tail).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dholakia with a layout of drop-frame trailer as further taught by Groble. The advantage of doing so is to use depth sensors to create and record a loading process to loading performance improvement (Groble: [0001]-[0004]).
Regarding Claims 2, 14 and 18, Dholakia as modified teaches all elements of Claims 1, 13 and 17 respectively. Dholakia as modified further teaches:
The 3D imaging system of claim 1, wherein the vehicle storage area type assigned is the drop-frame trailer type, and wherein the 3D data analytics app is further configured to: detect, based on the one or more 3D image datasets, at least two planar regions comprising a first planar region corresponding to a raised floor plane of the vehicle storage area and a second planar region corresponding to at least one lower floor plane of vehicle storage area, dimension, based on the raised floor plane and the at least one lower floor plane, a cropped 3D storage area of the vehicle storage area, wherein the cropped 3D storage area is dimensioned by the 3D data analytics app cropping a lower 3D portion of the vehicle storage area located, within the 3D image data, between the at least one lower floor plane and the raised floor plane, and determine an estimated fullness value of the vehicle storage area based on the cropped 3D storage area (Groble: Fig. 1).
Regarding Claims 3, 15 and 19, Dholakia as modified teaches all elements of Claims 1, 13 and 17-18 respectively. Dholakia as modified further teaches:
The 3D imaging system of claim 1, wherein each planar region is comprised of a dataset of 3D data points defining a planar surface , each planar surface having a planar thickness value, wherein the 3D data analytics app, upon each iteration of the one or more image capture iterations, increases a planar thickness threshold, and wherein the 3D analytics app detects, during a particular iteration, a floor plane of the vehicle storage area when the planar thickness value is within the planar thickness threshold (Dholakia: Fig. 4; Groble: Figs. 2-3, both uses 3D sensors to estimate fullness of cargo space that is essentially a “thickness” of a space, where the threshold is defined by the user).
Regarding Claim 5, Dholakia as modified teaches all elements of Claim 1. Dholakia as modified further teaches:
The 3D imaging system of claim 1, wherein the one or more image capture iterations are limited to a predefined number of iterations (Dholakia: Col. 9 line 63 – Col. 10 line 8, sensing system can update continuously or based on changes).
Regarding Claim 6, Dholakia as modified teaches all elements of Claim 1. Dholakia as modified further teaches:
The 3D imaging system of claim 1 further comprising a memory configured to store a trailer status parameter defining a loading state of the vehicle storage area (Dholakia: Fig. 1-3, the system has memory for store data).
Regarding Claims 7-8, Dholakia as modified teaches all elements of Claims 1/6. Dholakia as modified further teaches:
The 3D imaging system of claim 6, wherein the trailer status parameter indicates that a vehicle corresponding to the vehicle storage area is inbound and the loading state of the vehicle storage area is full (Dholakia: Fig. 1-3; the system monitor loading status, be empty or full, and there is no material difference whether it is inbound or outbound route).
Regarding Claim 9, Dholakia as modified teaches all elements of Claim 1. Dholakia as modified further teaches:
The 3D imaging system of claim 1, further comprising a dashboard app, the dashboard app executing on a client device, and wherein the dashboard app indicates, a display can display container interior configuration).
Regarding Claim 10, Dholakia as modified teaches all elements of Claims 1/9. Dholakia as modified further teaches:
The 3D imaging system of claim 9, wherein the dashboard app is configured to display a graphical representation of the vehicle storage area, the graphical representation rendering an estimated fullness value on the display of the client device (Dholakia: Fig. 1-3).
Regarding Claim 11, Dholakia as modified teaches all elements of Claim 1. Dholakia as modified further teaches:
The 3D imaging system of claim 1, wherein the 3D-depth camera and the one or more processors are housed in a mountable device (Dholakia: Fig. 1-3).
Regarding Claim 12, Dholakia as modified teaches all elements of Claim 1. Dholakia as modified further teaches:
The 3D imaging system of claim 1, wherein the one or more processors are remote to the 3D-depth camera, the one or more processors comprising a server commutatively coupled to the 3D-depth camera through a computer network (Dholakia: Fig. 1-3).
Allowable Subject Matter
The Claims 4, 16 and 20 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649